            Case 2:19-cv-01723-TJS Document 40 Filed 07/22/20 Page 1 of 4




                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

QUINTEZ TALLEY                   :                              CIVIL ACTION
                                 :
      v.                         :
                                 :
CO IONATA, CO ROBERTSON, CO      :
COSTANZO, CO HARROR, SGT.        :
BROWN, LT TAYLOR, J. YODIS, JOHN :
WETZEL, PA DEPARTMENT OF         :
CORRECTIONIS, UNKNOWN            :
CORRECTIONAL OFFICERS, CHIEF     :
SAFETY AND ENVIRONMENTAL         :
PROTECTION DIVISION and SCI      :
GRATERFORD’S (CISM) CORRECTIONS :
INSTITUTIONAL SAFETY MANAGER     :                              NO. 19-1723


                                      MEMORANDUM OPINION

Savage, J.                                                                          July 22, 2020

       Pursuant to Federal Rule of Civil Procedure 59(e), plaintiff Quintez Talley, moves

to alter or amend the February 19, 2020 order dismissing his complaint.1 He contends

that we analyzed his Americans with Disabilities Act (ADA) and Rehabilitation Act (RA)

claims without reference to the “qualified individual with a disability” definition set forth in

42 U.S.C. § 12131(2).2 He also argues that we should have given him leave to file an

amended complaint.3

                                          Standard of Review

       A party may move to alter or amend a judgment pursuant to Rule 59(e) on any of

three grounds: (1) an intervening change in the law; (2) the availability of new evidence;



       1
           Feb. 19, 2020 Order (ECF No. 32).
       2
           Pl.’s Brief in Supp. of Mot. to Alter or Amend J. at 1-4 (ECF No. 39).
       3
           Id. at 1.

                                                       1
            Case 2:19-cv-01723-TJS Document 40 Filed 07/22/20 Page 2 of 4




or (3) the need to correct a clear error of law or fact, or to prevent manifest injustice.

Schumann v. Astrazeneca Pharm., L.P., 769 F.3d 837, 848 (3d Cir. 2014) (citation

omitted); Blystone v. Horn, 664 F.3d 397, 415 (3d Cir. 2011) (citation omitted).

       A motion for reconsideration may not be used to relitigate the case. Blystone, 664

F.3d at 415. A motion for reconsideration is limited to those grounds enumerated in Rule

59(e). Id. (internal citations omitted). As a rule, a court “should be loathe” to revisit its

prior decision absent “extraordinary circumstances such as where the initial decision was

clearly erroneous and would work a manifest injustice.” Christianson v. Cold Indus.

Operating Corp., 486 U.S. 800, 817 (1988) (citing Arizona v. California, 460 U.S. 605,

618 n.8 (1983)). See also Pub. Interest Rsch. Grp. v. Magnesium Elektron, Inc., 123 F.3d

111, 116-17 (3d Cir. 1997).

                                                   Analysis

       Talley acknowledges that our February 19, 2020 memorandum opinion “speaks of

a ‘qualified individual with a disability.’”4 He complains that it “totally fails to define” what

that term means.5 He then sets forth the statutory definition:

                  an individual with a disability who, with or without reasonable
                  modifications to rules, policies, or practices, the removal of
                  architectural, communication, or transportation barriers, or the
                  provision of auxiliary aids and services, meets the essential
                  eligibility requirements for the receipt of services or the
                  participation in programs or activities provided by a public
                  entity.

42 U.S.C. § 12131(2).




       4
           Pl.’s Brief in Supp. of Mot. to Alter or Amend J. at 5.
       5
           Id.

                                                        2
             Case 2:19-cv-01723-TJS Document 40 Filed 07/22/20 Page 3 of 4




        In our memorandum opinion, we observed: “To state a claim under the ADA and

the RA, a plaintiff must allege ‘that he is a ‘qualified individual with a disability’ and that

he was excluded from a service, program, or activity of a public entity . . . because of his

disability.”6 We noted that mental illness, from which Talley suffers, is a disability. 7 We

did not include the full definition of a “qualified individual with a disability” because the

defendants expressly “d[id] not contest” this element of Talley’s claims.8

        Rather, Talley’s claims hinged upon whether he was punished “because of” his

disability. Citing the factually similar case of Scherer v. Pennsylvania Department of

Corrections, we concluded that Talley could not maintain his ADA and RA claims because

he alleged in substance that he was disciplined due to his misconduct, not his mental

illness. 9 No.3:2004-191, 2007 WL 4111412, at *44 (W.D. Pa. Nov. 6, 2007). Talley

responds by citing the magistrate judge’s report and recommendation, later adopted by

the district court judge, in Snider v. Motter, No. 13-1226, 2016 WL 4154927 (M.D. Pa.

June 2, 2016), report and recommendation adopted by 2016 WL 4140728 (M.D. Pa. Aug.

4, 2016). In that case, the court denied the defendant prison and staff’s motion to dismiss

the plaintiff inmate’s ADA claim because, in its view, they failed to accommodate his

mental illness “by punishing him in the same way other non-mentally ill inmates would

have been punished” for engaging in disruptive conduct, hitting a door, and failing to wear

his name tag. Snider, 2016 WL 4154927, at *8.




        6
          Feb. 19, 2020 Memo. Op. at 9 (ECF No. 31) (quoting Disability Rights N.J., Inc. v. Comm’r, N.J.
Dep’t of Human Servs., 796 F.3d 293, 301 (3d Cir. 2015)).
        7
            Id. (citing 29 U.S.C. § 715(9)(A); 42 U.S.C. § 12102(1)(A)).
        8
            Defs.’ Memo. of Law in Supp. of Mot. to Dism. at 11 (ECF No. 15).
        9
            Feb. 19, 2020 Memo. Op. at 10.

                                                       3
            Case 2:19-cv-01723-TJS Document 40 Filed 07/22/20 Page 4 of 4




       Talley apparently believes that it was clear legal error for us to follow Scherer rather

than Snider. But, Snider is not controlling. It is not a pronouncement of the Third Circuit

Court of Appeals. As such, Talley has failed to set forth the “extraordinary circumstances”

warranting reconsideration of our decision. Blystone, 664 F.3d at 415. Instead, he merely

attempts to relitigate the dismissal of his claims based on a district court case that he has

newly discovered, but that existed two and a half years prior to our decision.

       Talley also argues that we committed clear legal error by dismissing his complaint

without allowing him to amend it.10 Leave to amend a pleading is freely granted “when

justice so requires.” Shane v. Fauver, 213 F.3d 113, 115-17 (3d Cir. 2000) (quoting FED.

R. CIV. P. 15(a)); Berkshire Fashions, Inc. v. M.V. Hakusan II, 954 F.2d 874, 886-87 (3d

Cir. 1992). A factor considered is futility of the proposed amendment. Foman v. Davis,

371 U.S. 178, 182 (1982). Futility means that even after amendment, the complaint would

still fail to state a claim. In re Alpharma Sec. Litig., 372 F.3d 137, 153 (3d Cir. 2004)

(quoting In re Burlington Coat Factory, 114 F.3d 1410, 1434 (3d Cir. 1997)). Thus, leave

to amend will be denied where the proffered amendment fails to cure the deficiencies in

the earlier complaint. Winer Family Tr. v. Queen, 503 F.3d 319, 331-34 (3d Cir. 2007).

       Talley does not propose how he would amend his complaint, now or would have

then, to overcome the deficiencies. Nor can he. The definition of a “qualified individual

with a disability” that he complains we did not address is a non-issue. The defendants

conceded and we found that Talley fit the definition.         In other words, our decision

dismissing his complaint was not based on his not qualifying as disabled.

       For these reasons, Talley’s motion for reconsideration will be denied.


       10
            Pl.’s Mot. to Alter or Amend J. at 2.

                                                    4
